Citation Nr: 1451851	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  10-26 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a rating in excess of 20 percent for bilateral hearing loss.


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1980 to December 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Board remanded the case for additional development in October 2012 and February 2014.  That development having been completed, this claim is once again before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

Bilateral hearing loss has been manifested by auditory acuity levels of no worse than Roman Numeral V in the right ear and Roman numeral V in the left ear.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

In a claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The Veteran was notified in an April 2010 letter that contained the required notice.  Accordingly, VA's duty to notify has been satisfied. 

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, VA outpatient treatment records, and private treatment records have been obtained and associated with the claims file.

The duty to assist also includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records and relevant social security administration (SSA) records. 38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  The record indicates that the Veteran was in receipt of SSA benefits and those records have been accordingly obtained and associated with the claims file.

VA provided the Veteran with adequate medical examinations in May 2010, December 2012, and September 2014.  The examinations were adequate because they contained a history obtained from the Veteran and thorough examinations relevant to the applicable rating criteria.  They also addressed the functional effects caused by the Veteran's disabilities, to include the effects on his occupation and usual daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.  The Board also finds that there has been substantial compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2014).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  In resolving this factual issue, only the specific factors as enumerated in the applicable rating criteria may be considered.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The Veteran's bilateral hearing loss is rated as 20 percent disabling under the diagnostic code for hearing loss in accordance with the General Rating Formula for Impairment of Auditory Acuity.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The severity of hearing loss is determined by comparison of audiometric test results with specific criteria.  Id. Ratings of bilateral defective hearing range from 0 percent to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  Id.  The Schedule allows for audiometric test results to be translated into a numeric designation ranging from Level I to Level XI, for profound deafness, to rate the degree of disability from bilateral service-connected defective hearing.  Id.  The ratings derived from the Schedule are intended to make proper allowance for improvement by hearing aids.  Id. 

In certain situations, the rating criteria provide for rating exceptional patterns of hearing impairment.  If the puretone threshold is greater than 55 decibels at each of four specified frequencies (1000, 2000, 3000, and 4000 Hertz ), VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  If the puretone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral and then elevate that numeral to the next highest numeral for consideration.  Each ear is evaluated separately.  38 C.F.R. § 4.86. 

Background

The Veteran claims that his bilateral hearing loss is worse than reflected by his initial rating of 20 percent.  To this effect, the Veteran has stated that he is frustrated by his hearing loss, to include embarrassment from wearing hearing aids and difficulty hearing in public situations, to include working at a dry cleaner.

A review of the Veteran's treatment records shows that he has been treated on several occasions for bilateral hearing loss.  In a March 2010 treatment note from the VA Medical Center, it was indicated that the Veteran was provided with audiometric testing and his scores were a marked deviation from his prior testing.  As such, the reliability of those scores was questioned and new audiometric testing was scheduled for April 2010.  In the April 2010 treatment note, it was indicated that the Veteran was provided testing showing scores that were again a marked deviation from his prior testing.  As such, the treatment provider indicated that the Veteran's scores were not adequate for evaluation purposes.  It was indicated that the Veteran had lost his hearing aids prescribed to him in 2007 and that he would be prescribed new ones.

A review of the Veteran's SSA records reveals that he was awarded benefits, partially on the basis of hearing loss.  It was noted that the Veteran had 30 percent hearing loss in each ear.  However, the testing mechanisms for arriving at such conclusion were not discussed in that decision.  In any event, there are sufficient VA examinations of record to evaluate the severity of the Veteran's hearing loss for the entire appeal period.  Cf. Savage v. Shinseki, 24 Vet. App. 259 (2011).

A VA audiological examination was conducted in May 2010.  At that examination, the Veteran gave a history of noise exposure in the military, in which he was around weapons fire without the use of hearing protection. The Veteran reported hearing loss onset that was longstanding and that it has continually worsened. 

Pure tone thresholds, in decibels, were as follows:
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        50
        60
        60
        60
        70
LEFT
        60
        60
        65
        65
        70
 
Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 94 percent in the left ear.  Audiogram revealed moderate to severe sensorineural hearing loss bilaterally with excellent word understanding.  The examiner noted that the Veteran did have significant effects on his occupational ability as a result of his hearing loss.

An additional VA audiological examination was conducted in December 2012.  At that examination, the Veteran gave a history of noise exposure in the military, in which he was around weapons fire without the use of hearing protection. The Veteran reported hearing loss onset that was longstanding and that it has continually worsened. 

Pure tone thresholds, in decibels, were as follows:
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        50
        60
        60
        70
        75
LEFT
        55
        60
        60
        70
        75
 
Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 82 percent in the left ear.  Audiogram revealed sensorineural hearing loss (in the frequency range of 500-4000 hertz).  The examiner noted that the Veteran did have effects on his occupational ability as a result of his hearing loss.  Namely, in his occupation working at a dry cleaner, he had to have people repeat things to him.  He also has to wear hearing aids and gets made of fun for them.  He has to take his hearing aids out during loud noises.

An additional VA audiological examination was conducted in September 2014.  At that examination, the Veteran gave a history of noise exposure in the military, in which he was around weapons fire without the use of hearing protection. The Veteran reported hearing loss onset that was longstanding and that it has continually worsened. 

Pure tone thresholds, in decibels, were as follows:
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        30
        35
        35
        35
        45
LEFT
        25
        30
        40
        40
        40
 
Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left ear.  Audiogram revealed sensorineural hearing loss (in the frequency range of 500-4000 hertz).  The examiner noted that the Veteran did have effects on his occupational ability as a result of his hearing loss in that the condition was "frustrating."

Analysis

Based on the above, the Board finds that the Veteran's bilateral hearing loss only meets the criteria for a 20 percent evaluation throughout the entire appeal period.  The Veteran's bilateral hearing loss, as shown in the May 2010 VA examination, is manifested by hearing impairment with a numeric designation of Level V in the right ear and Level V in the left ear.  See 38 C.F.R. § 4.85, Diagnostic Code 6100. 
The Board also notes that this is based upon evidence of bilateral ear exceptional pattern of hearing impairment.  See 38 C.F.R. § 4.86.  This is because the Veteran's hearing is above 55 decibels at all four frequencies for both ears starting at 1000 Hz.  Id.  As such, the Veteran is entitled to the utilization of both hearing impairment tables from the Schedule.  Id.  Using Table VIa, the higher designation of V is afforded.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  Therefore, allowing the Veteran the benefit of the most favorable table in accordance with 38 C.F.R. § 4.86, a designation of V is warranted for both ears.  When those level designations of V for both ears are applied to Table VII, an evaluation of 20 percent is shown.  See 38 C.F.R. § 4.85, Diagnostic Code 6100. 

The Veteran's bilateral hearing loss, as shown in the December 2012 VA examination, is manifested by hearing impairment with a numeric designation of Level IV in the right ear and Level IV in the left ear.  Id.  Table VIa was also utilized in determining these level designations, as the Veteran's hearing was above 55 decibels at all four frequencies for both ears starting at 1000 Hz.  See 38 C.F.R. § 4.86.  When those level designations are applied to Table VII, an evaluation of 10 percent is shown.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  

The Veteran's bilateral hearing loss, as shown in the September 2014 VA examination, is manifested by hearing impairment with a numeric designation of Level I in the right ear and Level I in the left ear.  Id.  These level designations are taken by applying the average hearing loss in decibels for each ear to Table VI, which is utilized when speech discrimination values are provided and there is no exceptional pattern of hearing, as is the case at this particular time.  Id.  When those level designations are applied to Table VII, an evaluation of 0 percent is shown.  Id. 

No other audiometric or speech discrimination values acceptable for VA purposes were shown in the Veteran's medical treatment records during the time period in question.  Although it is noted that the Veteran did receive treatment in March 2010 and April 2010 for his hearing loss, including the provision of audiometric testing and speech discrimination testing showing substantially lower scores than shown on his VA examinations, the Board finds that such results are not adequate for evaluation purposes.  In the March 2010 treatment note from the VA Medical Center, it was indicated that the Veteran's scores were a marked deviation from his prior testing.  As such, the reliability of those scores was questioned and new audiometric testing was scheduled for April 2010.  In the April 2010 treatment note, it was indicated that the Veteran was provided testing showing scores that were again a marked deviation from his prior testing.  As such, the treatment provider indicated that the Veteran's scores were not adequate for evaluation purposes.

Additionally, the September 2014 VA examiner indicated that the Veteran received audiometric testing in July 2014 from the VA Medical Center.  The examiner noted that such results would not be reliable as the results from that testing are
significantly worse than the thresholds obtained on his current evaluation.  This coupled with the fact that the Veteran had a history of unreliable audiometric testing as shown in earlier examinations, including the 2010 treatment notes discussed above, led the examiner to essentially opine that the results of the July 2014 audiogram would not be adequate for evaluation purposes.

As such, based upon the adequate audiometric testing of record, it appears that the Veteran began the period of appeals with hearing loss that was shown to warrant an evaluation of no more than 20 percent.  Accordingly, at no time during the course of the appeal would the Veteran warrant any higher than a 20 percent evaluation.  Therefore, his claim for a higher evaluation is denied.  While the Veteran believes that the severity of his hearing loss warrants a higher rating, crucially, as noted above, disability schedular ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2014).

Here, at the December 2012 VA examination, the Veteran reported that in his occupation working at a dry cleaner, he had to have people repeat things to him.  He also had to wear hearing aids and was made fun of for them.  He had to take his hearing aids out during loud noises.  At the September 2014 VA examination, the Veteran reported that his hearing loss disability was "frustrating."  The Veteran has not described exceptional or unusual features associated with his hearing loss.  There is no doubting the Veteran's symptoms cause some impairment in his functioning and capacity.  However, the extent of his impairment is adequately contemplated by the rating criteria, which reasonably describe the effects of his disability.  The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999. See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria. Therefore, the Veteran's struggle to comprehend verbal conversations and other noises is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extraschedular rating is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the Board also recognizes that the Court of Appeals for Veterans Claims has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Veteran has not contended that his bilateral hearing loss alone renders him unemployable and the other evidence of record does not otherwise suggest that this is the case.  Rather, SSA records show the Veteran contends he is unemployable due to back disability, depression, posttraumatic stress disorder, and obsessive compulsive disorder in addition to hearing loss.  For these reasons, the Board finds that a claim for TDIU has neither been raised by the Veteran nor by the record.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The evidence of record does not warrant a rating in excess of that assigned for the Veteran's hearing loss at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2014); see also Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

Entitlement to a rating in excess of 20 percent for bilateral hearing loss is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


